Order entered August 18, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00096-CV

                                DONNELL HILL, Appellant

                                             V.

                WELLS ASSET MANAGEMENT, INC., ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01039-B

                                         ORDER
        We GRANT appellant’s August 14, 2015 motion for an extension of time to file an

amended brief to the extent that appellant shall file an amended brief by SEPTEMBER 14,

2015.    We caution appellant that no further extension of time will be granted absent

extraordinary circumstances.

        We DENY appellant’s August 14, 2015 motion requesting to speak with the Court.



                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE